DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 8, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 10, 12, 14-15 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TW M311126.  TW`126 teaches of a detachably fixing device (fig. 3), comprising: a base (2, 21); a circuit board carrying plate (4), slidably disposed on the base in a first direction (up / down direction – fig. 3) and having a first carrying plate linkage portion (40); and a first sliding plate (3), slidably disposed on the base in a second direction (left / right direction – fig. 3), the first direction and the second direction being non-parallel (shown), the first sliding plate having a first sliding plate linkage portion (31) and a first engaging portion (30), the first sliding plate linkage portion and the first carrying plate linkage portion being mechanically connected with each other (fig. 5b), the circuit board carrying As to Claim 2, the first direction is perpendicular to the second direction.  As to Claim 3, the first sliding plate is slidably disposed between the base and the circuit board carrying plate (shown).  As to Claim 6, the device further comprising a holding structure (21), disposed on the base, wherein the holding structure separably holds the circuit board carrying plate at a first position (fig. 5b).  As to Claim 10, the base has a sliding slot (20) extending parallel to the second direction, and an edge (distal edge of (30)) of the first sliding plate slides in the sliding slot (fig. 6).  Regarding Claim 12, again, TW`126 teaches of an electronic apparatus casing (computer casing), comprising: Page 17 of 20a casing frame (frame), having an engaging structure (1); and a detachably fixing device (shown in fig. 3), detachably disposed on the casing frame, the detachably fixing device comprising: a base (bottom or base of (2), 21); a circuit board carrying plate (4), slidably disposed on the base in a first direction (left / right direction – fig. 3) and having a first carrying plate linkage portion (40); and a first sliding plate (3), slidably disposed on the base in a second direction (left / right direction – fig. 3), the first direction and the second direction being non-parallel (shown), the first sliding plate having a first sliding plate linkage portion (31) and a first engaging portion (30), the first sliding plate linkage portion and the first carrying plate linkage portion being mechanically connected with each other (fig. 5b), the circuit board carrying plate being operable to slide to make the first sliding plate slide outward relative to the base, so that the first engaging portion protrudes from the base to separately engage with the engaging structure (fig. 6).  As to Claim 14, the first direction is perpendicular to the As to Claim 15, the first sliding plate is slidably disposed between the base and the circuit board carrying plate (shown).  As to Claim 20, the base has a sliding slot (20) extending parallel to the second direction, and an edge (distal edge of (30)) of the first sliding plate slides in the sliding slot (fig. 6).

Allowable Subject Matter
Claims 4-5, 7-9, 11, 13 & 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various casing fixing devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
March 22, 2022

/James O Hansen/Primary Examiner, Art Unit 3637